           Case 1:19-cv-12564-MBB Document 35 Filed 08/03/20 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                                      )
    AMERICAN CIVIL LIBERTIES UNION OF )
    MASSACHUSETTS and LAWYERS FOR     )
    CIVIL RIGHTS,                     )
                                      )
                       Plaintiffs,    )
                                      )                C.A. No. 19-12564-MBB
                    v.                )
                                      )
    UNITED STATES DEPARTMENT OF       )
    HOMELAND SECURITY, IMMIGRATION )
    AND CUSTOMS ENFORCEMENT,          )
                                      )
                       Defendants.    )
                                      )
                                      )


                                PLAINTIFFS’ STATUS REPORT

         At the status conference on June 30, 2020, the Court ordered Defendants1 to complete

production of Parts 1, 2, and 5 of the WSO Request to Plaintiffs by July 31, 2020.2

         Defendants did not produce a single responsive page.3

         Also on June 30, 2020, the Court ordered Defendants to report to Plaintiffs the number of

outstanding documents and pages for each subpart of the WSO Request and Gang Profiling

Request.

         Defendants did not provide a single number.


1
    Defined terms shall have the same meaning as in Plaintiffs’ complaint, D. 1.
2
 Defendants agree with the scope of the Court’s order for production by July 31, 2020. See Def.
Response, D. 32 at 1.
3
  Defendants have not produced any documents responsive to the WSO Request since April 2020,
at which time Defendants made documents responsive to Part 2 of the WSO Request available on
their website.
            Case 1:19-cv-12564-MBB Document 35 Filed 08/03/20 Page 2 of 5



          The Gang Profiling Request has now been pending for over a year. The WSO Request has

been pending for almost as long. Defendants have repeatedly failed to comply with both their own,

self-imposed deadlines and now the Court’s Orders, as shown below:

                                       Defendants’
                                                               Court-Imposed
                  Category             Self-Imposed                                   Status
                                                                 Deadline
                                         Deadline

    Document and page counts          April 304               July 31, 20205   Still outstanding
    for number of documents
    responsive to Gang Profiling
    Request

    Production of Policy                                      July 31, 20206   Still outstanding
    Directives responsive to
    subparts 1, 2, and 5 of WSO
    Request

    Completion of Search for          April         1,7                        Still outstanding
    documents responsive to Gang      extended to April
    Profiling Request                 158

    Initial Production of documents   May 309                                  June 8 (production
    responsive to Gang Profiling                                               of 99 pages)
    Request

    Production of Policy Directives   “Soon” as          of                    Partial completion
    responsive to subpart #10 of      April 1010                               July 111
    Gang Profiling Request


4
    Id.
5
    Ordered orally at 6/30/2020 Status Conference.
6
    Ordered orally at 6/30/2020 status conference.
7
    D. 13 at 4.
8
    D. 17 at 3.
9
    Id.
10
     Oral representation by counsel for Defendants at 4/10/2020 status conference.
11
   Defendants printed out and mailed in hard copy to Plaintiffs 519 pages of heavily redacted
electronic documents on July 1, 2020. The cover letter did not indicate to which parts of Plaintiffs’
requests the documents are meant to be responsive, but the production does contain some policy
documents that appear responsive to subpart #10 of the Gang Profiling Request. DHS also


                                                     2
         Case 1:19-cv-12564-MBB Document 35 Filed 08/03/20 Page 3 of 5




                                       Defendants’
                                                           Court-Imposed
             Category                  Self-Imposed                                    Status
                                                             Deadline
                                         Deadline

 Firm deadline for completion of     N/A                                        Still outstanding
 production of documents
 responsive to Gang Profiling
 Request

 Firm deadline for completion of     N/A                                        Still outstanding
 production of documents
 responsive to WSO Request

       As the United States District Court for the Eastern District of Pennsylvania explained just

two weeks ago in adjudicating a FOIA case against DHS in a similar posture: “[t]he problem for

DHS and [its counsel] is that DHS was not free to ignore this Court’s Order. . . . DHS’ approach

here [is] unacceptable. Neither private litigants nor Government agencies are free to disregard this

Court’s Orders.” Manatt v. U.S. Dep’t of Homeland Sec’y, 2:19-cv-01163-JDW, 2020 WL

4060277, at *7 (E.D. Pa. July 20, 2020). The court in Manatt “suspect[ed] that USCIS [a

component agency within DHS] does, in fact, have a pattern or practice of violating FOIA” and

urged DHS to “use this opinion as a warning to correct its conduct and come into compliance with

the statute.” Id. Plainly that message has not yet been received.

       Plaintiffs ask that the Court enter the attached Proposed Order, ordering that, by August

19, 2020, Defendants shall complete the production of documents responsive to the WSO Request

in its entirety and report to Plaintiffs the number of outstanding documents and pages responsive

to each Part (Parts 1-14) of the Gang Profiling Request. Plaintiffs also reiterate their proposal from

the last two status conferences that Defendants complete their production of documents responsive




produced 25 pages of electronic documents to Plaintiffs that appear responsive to the Gang
Profiling Request – but do not contain policies responsive to Part #10 – on August 3, 2020.


                                                  3
         Case 1:19-cv-12564-MBB Document 35 Filed 08/03/20 Page 4 of 5



to the following discrete categories of requests for the Gang Profiling Request by August 31, 2020:

#4 (East Boston High School documents), #7 (Operation Matador), and #10 (policy directives). If

Defendants fail to comply with the Court’s August 19 and August 31 deadlines, Plaintiffs propose

that, as in Manatt, the Court “conduct a hearing to determine what remedy is appropriate for DHS’s

noncompliance with the Court’s Order,” including “testimony from the most senior DHS official

who determined whether and how to comply with this Court’s Order.”


Date: August 3, 2020                                 Respectfully Submitted,


                                                     /s/ Lauren Godles Milgroom______
                                                     Joel Fleming (BBO# 685285)
                                                     Lauren Godles Milgroom (BBO# 698743)
                                                     Block & Leviton LLP
                                                     260 Franklin St., Suite 1860
                                                     Boston, MA 02110
                                                     (617) 398-5600
                                                     joel@blockesq.com
                                                     lauren@blockesq.com

                                                     Attorneys for Plaintiffs, American Civil
                                                     Liberties    Union      Foundation       of
                                                     Massachusetts and Lawyers for Civil Rights

                                                     Matthew R. Segal (BBO #654489)
                                                     Daniel L. McFadden (BBO #676612)
                                                     American Civil Liberties Union
                                                     Foundation of Massachusetts, Inc.
                                                     211 Congress Street
                                                     Boston, MA 02110
                                                     (617) 482-3170
                                                     msegal@aclum.org
                                                     dmcfadden@aclum.org

                                                     Oren Nimni (BBO #691821)
                                                     Lawyers for Civil Rights
                                                     61 Batterymarch St.
                                                     Boston, MA 02110
                                                     (617) 988-0606
                                                     onimni@lawyersforcivilrights.org



                                                4
         Case 1:19-cv-12564-MBB Document 35 Filed 08/03/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing will be filed through the electronic filing system of the
Court, which system will serve counsel of record, on August 3, 2020.


                                                      /s/ Lauren Godles Milgroom
                                                      Lauren Godles Milgroom




                                                 5
